




EXHIBIT 10.2


CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH "[*****]"






Dated: June 2015




Amended and Restated Agreement
Between
BASELL POLYOLEFINES FRANCE S.A.S.
and
KRATON POLYMERS NEDERLAND B.V.
for the supply of 1,3-Butadiene











        

--------------------------------------------------------------------------------






Table of Contents
 
 
 
 
 
 
Page


1


Definitions and Interpretation
1


 
 
 
2


Supply and Purchase of Product
3


 
 
 
3


Quality
4


 
 
 
4


Scheduling and Nomination
5


 
 
 
5


Delivery Terms
8


 
 
 
6


Import
8


 
 
 
7


Export
8


 
 
 
8


Quantity and Quality Measurement
9


 
 
 
9


Price
10


 
 
 
10


Invoicing and Payment
11


 
 
 
11


Term and Termination
12


 
 
 
12


General
13


 
 
 
13


Notices
14


 
 
 
14


Force Majeure
14


 
 
 
15


Liability
15


 
 
 
16


Assignment
16


 
 
 
17


Confidentiality
16


 
 
 
18


Hardship
16


 
 
 
19


Severability
16


 
 
 
20


Governing Law and Arbitration
16


 
 
 
21


Counterparts
17




        

--------------------------------------------------------------------------------




1,3-BUTADIENE SUPPLY AGREEMENT


THIS AGREEMENT is made         June 2015 between:
(1)    Basell Polyolefines France SAS, a company incorporated in the Republic of
France, having its registered office at Usine Chimique de l’Aubette, BP 14 13131
Berre l’Étang Cedex, France, hereinafter referred to as “SELLER”; and
(2)    Kraton Polymers Nederland B.V., a company incorporated in the
Netherlands, having its registered office at John M. Keynesplein 10, 1066 EP
Amsterdam, The Netherlands, hereinafter referred to as “PURCHASER”
RECITALS:
(A)    SELLER manufactures 1,3 Butadiene at its plant in Berre.
(B)    PURCHASER requires supplies of 1,3 Butadiene to manufacture styrene block
copolymers (SBCs) at its plant in Berre and wishes to have a stable long-term
supply of 1,3 Butadiene.
(C)    SELLER is willing to supply 1,3 Butadiene to PURCHASER subject to
SELLER´s 1,3-Butadiene plant availability and PURCHASER is willing to purchase
and take delivery of 1,3 Butadiene from SELLER on the terms and conditions set
out in this Agreement which amends and restates the agreement between SELLER and
PURCHASER for the supply of 1,3 Butadiene dated 1 January 2012 (the “Original
Supply Agreement”) with effect from 1 January 2017.
IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
In this Agreement, where the context so admits, the following words and
expressions shall have the following meanings.

Affiliate
means in relation to SELLER, LyondellBasell Industries N.V. or any successor
ultimate holding company of SELLER and any other company which is now or
hereafter directly or indirectly affiliated with SELLER.

means in relation to PURCHASER, Kraton Polymers LLC, or any successor ultimate
holding company of Purchaser, or any company which is now or hereafter directly
or indirectly affiliated with PURCHASER.
For the purposes of this definition, a particular company is:
(i)
directly affiliated with another company or companies if the latter hold(s)
shares or similar entitlements carrying fifty per cent (50%) or more of the
votes exercisable at a general meeting of shareholders (or its equivalent) of
the particular company; and

(ii)
indirectly affiliated with a company or companies (“the parent company or
companies”) if a series of companies can be specified, beginning with the parent
company or companies and ending with the particular company, so related that
each company or companies, except the parent company or companies, is directly
affiliated with one or more of the companies earlier in the series;

Agreement
means this 1,3-Butadiene supply agreement including its Attachments;


        

--------------------------------------------------------------------------------






Annum
shall have the meaning given to that term by clause 11.3;



Business Day
means a day other than a Saturday or Sunday or a national public holiday in
France;

First Nomination
shall have the meaning given to that term in clause 4.1;

Force Majeure
shall have the meaning given to that term in clause 14.1;

ICIS
means (Independent Commodity Information Services) the weekly publication of the
ICIS-LOR Group;

Independent Inspector
means the independent inspector appointed by agreement between the parties
pursuant to clause 8.2 for the purpose of determining the loaded quantity;

Month
means a calendar month;

Month One Nomination
shall have the meaning given to that term in clause 4.4;

Original Supply Agreement
shall have the meaning given to that term by Recital (C);

Planned Turnaround
means any proposed temporary termination of production by either SELLER or
PURCHASER for planned or mandatory maintenance of facilities necessary for the
performance of either party’s obligations under this Agreement;

Platt’s
means Platt’s Marketscan, the daily (UK-workdays) quotations service published
by Standard & Poor’s a Division of The McGraw-Hill Group;

Post Termination Purchase Notice
shall have the meaning given to that term by clause 11.3;

Prolonged Sale and Purchase Period
shall have the meaning given to that term by clause 11.3;



Product
means 1,3-Butadiene complying with the specifications set forth in Attachment I;

Quarter
means a period of three consecutive Months commencing 1 January, 1 April, 1 July
and 1 October in any Year;

Second Nomination
shall have the meaning given to that term in clause 4.2;

Specifications
means the specifications for the Product set forth in Attachment I;

Third Party
a person or entity other than a party or any of their Affiliates;

Tonne
means one thousand kilograms;

Wesseling Agreement
means the sales agreement for the supply of 1,3 Butadiene made between Deutsche
Shell Chemie GmbH (predecessor to Basell Polyolefine GmbH) and MWW
Achtundzwanzigste Vermoegensverwalttungs GmbH (predecessor to Kraton Polymers
GmbH) concluded on December 1, 1999 and an amended with effect from January 1,
2012 with the addition of PURCHASER as a party, and further amended with effect
from January 1, 2015; and Year    means a calendar year.


    

--------------------------------------------------------------------------------






1.2
References in this Agreement to clauses and Attachments are to clauses in and
Attachments to this Agreement. The Recitals and Attachments to this Agreement
form part of this Agreement.

1.3
Headings are inserted for convenience only and shall not affect the construction
of this Agreement.

1.4
The masculine gender shall include the feminine and neuter and the singular
number shall include the plural and vice versa

1.5
This Agreement is an amendment and restatement of the Original Supply Agreement
made pursuant to clause 12.3 of the Original Supply Agreement and shall take
effect in substitution for the Original Supply Agreement in its entirely with
effect from 1 January 2017 provided always the rights and any claims of a party
occuring under the Original Supply Agreement prior to the date of this Agreement
shall not be affected.

2.
SUPPLY AND PURCHASE OF PRODUCT

2.1
SELLER shall supply to PURCHASER, and PURCHASER shall purchase from SELLER at
least *** Tonnes of Product per Year and, if so requested by PURCHASER, SELLER
shall supply to PURCHASER a quantity up to *** Tonnes of Product per Year.
Volume nominations shall be made and processed in accordance with the nomination
procedures set forth in clause 4.



2.2
If so requested by PURCHASER, SELLER shall have the option, but not the
obligation, to supply quantities of Product in excess of *** Tonnes per Year (a
pro rated part of that quantity if the Agreement does not commence on the
beginning of a calendar year or is terminated or expires otherwise than at the
end of a calendar year) on commercial terms to be reasonably agreed between the
parties having regard to the invoice price for Product supplied pursuant to
clause 2.1 and the costs and savings of SELLER arising on the supply of
additional including the costs of importing raw materials and/or Product.

2.3
The obligation of PURCHASER to take delivery of Product pursuant to clause 2.1
may be taken over wholly or in part by one or more of those of its Affiliates
listed in Attachment III.

2.4
Each party shall use reasonable endeavors coordinate the scheduling of their
respective Planned Turnarounds such that they occur at the same time. Each party
shall notify the other of any Planned Turnaround as soon as possible and, in any
event, with a minimum of twelve Months’ written notice given prior to the
proposed date of commencement of the Planned Turnaround. A Party incurring a
Planned Turnaround may at its option, by giving notice no later than on the date
on which the Second Nomination (as defined in clause 4.2) is given, be released
from its supply or off-take obligations (as the case may be) during the period
of the Planned Turnaround following which the total amount of the First
Nomination (as defined in clause 4.1) or Second Nomination (as the case may be)
shall be adjusted by the amount of supply or off-take release. SELLER shall use
all reasonable efforts to ensure that the amount of any such annual adjustment
shall not be applied solely to the monthly nominations falling during the period
of the Planned Turnaround but shall be applied pro-rata among all the monthly
nominations of the relevant Year, other than effected by the Planned Turnaround,
to ensure a reasonable level of continuity of supply of Product to PURCHASER.

3.
QUALITY

3.1
SELLER warrants that all Product supplied to PURCHASER shall comply with the
Specifications unless otherwise agreed.

3.2
In the event that PURCHASER considers that the quality of Product delivered to
it pursuant to this Agreement does not comply with the Specifications, PURCHASER
shall give written notice specifying the nature of its complaint and the parties
shall promptly meet so as to resolve that complaint. In the absence of any
agreement to resolve the complaint the parties shall appoint at their joint cost
a mutually acceptable independent surveyor to examine whether the quality of
Product, as delivered, complied with the Specifications. Such surveyor shall act
as an expert and, in the absence of manifest error, his decision shall be final
and binding on the parties.


    

--------------------------------------------------------------------------------






3.3
In the event that Product supplied by SELLER to PURCHASER is proved or agreed to
have failed to meet the Specifications, PURCHASER shall be entitled at its
option to (i) reject the Product in question and require delivery of Product
which meets the Specifications as soon as reasonably possible, but in any event
not later than 30 calendar days after receipt by SELLER of a written notice from
PURCHASER requesting such re-supply or, (ii) require SELLER to reimburse the
invoice value of the defective Product.

3.4
In the absence of any written notice from PURCHASER to SELLER within 15 calendar
days after delivery of the Product, the Product shall be deemed to have been
accepted by PURCHASER in a satisfactory condition and in all respects in
accordance with the Specifications and SELLER shall have no liability to
PURCHASER with respect to that delivery.

3.5
Product to be shipped for SELLER from Third Parties for supply to PURCHASER
other than approved suppliers by PURCHASER as specified in Attachment IV must be
approved by PURCHASER prior to shipment.

4.
SCHEDULING AND NOMINATION

Annual Nomination
4.1
On or before June 30th of each Year, PURCHASER shall nominate the volume to be
supplied and purchased under the terms of this Agreement in the following Year
(the “First Nomination”) having due regard to the volume range set out in clause
2.1 and specifying the time of any Planned Turnaround. In the event that
PURCHASER does not send its First Nomination on or before June 30th, SELLER
shall remind PURCHASER by email. In the event that such nomination is not given
within two Business Days thereafter, SELLER shall determine the First Nomination
for the following Year by sending it by email to PURCHASER having due regard to
the volume range set out in clause2.1.

The First Nomination shall not constitute a binding purchase and off-take
obligation of the PURCHASER, however, the First Nomination shall form the basis
for calculating the Second Nomination as described in clause 4.2, irrespective
of the actual volume supplied and purchased.
4.2
On or before September 30th of each Year, PURCHASER shall submit its second
nomination of the Volume to be supplied and purchased under the terms of this
Agreement in the following year (the “Second Nomination”) provided that the
Second Nomination shall:

(a)
in the event that the First Nomination was not more than *** higher than the
minimum volume set out in clause 2.1,not be more than *** higher than the
minimum volume set out in the clause 2.1; and

(b)
in the event that the First Nomination was not more than *** lower than the
maximum volume set out in clause 2.1, not be more than ten percent *** lower
than the maximum volume set out in clause 2.1; and

(c)
subject to sub-clauses a) and b) in any case, not be more than *** lower or
higher than the volume set out in the First Nomination; and

(d)
include any adjustment made by reason of any notice given pursuant to clause 2.4
for any Planned Turnaround.

The Second Nomination shall not constitute a binding purchase and off-take
obligation of PURCHASER, however, such Second Nomination shall form the basis
for calculating the Month One Nomination as described in clause 4.4,
irrespective of the actual volume supplied and purchased.
4.3
In the event that PURCHASER does not send its Second Nomination on or before
September 30th, SELLER will remind PURCHASER by email. In the event that such
nomination is not given within two Business Days thereafter, SELLER shall
determine the Second Nomination for the following Year by sending it by email to
PURCHASER, having due regard to the volume range set out in clause 2.1 and the
provisions of this clause 4.


    

--------------------------------------------------------------------------------






Monthly Nomination
4.4
On or before the 23rd day of each Month during the term of this Agreement,
PURCHASER will notify SELLER of its nomination for the amount of Product to be
sold and consumed at Berre and the total amount of Product built-up in SELLER’s
stock for export on behalf of PURCHASER for each month on the basis of a rolling
three months programme. The nomination (being the sum of the amount to be
consumed by PURCHASER and any accumulated stock) for the first month of any
three month rolling programme (the “Month One Nomination”) shall be binding for
both Parties unless – for the avoidance of doubt – so excused by Force Majeure
in accordance with clause 14 and shall:

(a)
not deviate more than *** Tonnes from one twelfth of the Second Nomination for
such Year; and

(b)
ensure that the cumulated deviation per Quarter does not exceed *** Tonnes and



(c)
ensure that the cumulated deviation per Year does not exceed *** Tonnes.

4.5
In the event that PURCHASER does not send its nomination for the next three
months on or before the 23rd day of the month, SELLER will remind PURCHASER by
email. In the event that such nomination is not given within two Business Days
thereafter, SELLER will determine the Month One Nomination by sending it by
email to PURCHASER, having due regard to the volume ranges set out in clause
4.4.

4.6
Subject to available storage capacity of SELLER, PURCHASER may re-allocate up to
*** Tonnes from the amount of Product nominated in the Month One Nomination for
consumption at its Berre plant to the amount nominated for export in the Month
One Nomination or, subject to Product availability from SELLER, may increase
Product nominated in the Month One Nomination for consumption at its Berre plant
by *** Tonnes and respectively deduct Product nominated for export in the Month
One Nomination up to this volume in order to react to unexpected changes in
demand.

4.7
In the event that PURCHASER wants to deviate from any monthly nominations
defined in clause 4.4, PURCHASER shall notify SELLER of its intention no later
than on the 23rd day of the month preceding the month where the deviation shall
take place. The parties shall discuss such request and SELLER shall not unduly
withhold its consent.

4.8
In the event of any deviation from the Second Nominations and/or the Month One
Nomination, for the avoidance of doubt, so not caused by an event of Force
Majeure, PURCHASER shall be fully liable to SELLER for any direct loss SELLER
might suffer as a direct result of such deviation subject to clause 4.9.

4.9
In the event of any deviation of the actual purchase volume in a Month from the
relevant Month One Nomination SELLER shall use reasonable efforts to sell any
excess Product to third parties at the best possible price. In advance of any
sales of Product to third parties, in accordance with this clause 4.9, SELLER
shall notify PURCHASER of the anticipated sale prices. The Parties agree that
the choice of any Third Party purchaser of Product, in accordance with this
clause 4.9, is at the sole discretion of SELLER and SELLER is under no
obligation to inform PURCHASER of the identity of any such Third Party purchaser
of Product.

4.10
In the event that SELLER sells any Product to a Third Party pursuant to 4.9:

(a)
if the price paid by the Third Party is lower price than the price payable by
PURCHASER under this Agreement, PURCHASER shall pay the amount of the difference
to SELLER (which shall be SELLER’s sole remedy for a deviation from the
nomination set out in clause 4.4); and

(b)
if the price paid by the Third Party is a higher price than the price payable by
PURCHASER under this Agreement, SELLER shall pay the amount of the difference to
PURCHASER minus a logistics charge of €20 per ton of Product.




    

--------------------------------------------------------------------------------






(c)
In the event that PURCHASER fails to take any Product nominated by PURCHASER by
way of a Month One Nomination in accordance with this Agreement and SELLER,
despite using reasonable efforts, cannot sell such Product to a Third Party,
PURCHASER shall pay to SELLER the price for the Product as if it had been
supplied by SELLER and taken by PURCHASER in accordance with this Agreement.

4.11
In the event that SELLER fails to supply any Product nominated by PURCHASER in
accordance with this Agreement and PURCHASER exercises its right to purchase the
under-supplied volume of Product from a Third Party pursuant to clause 15.4, and
the price paid by PURCHASER to the Third Party is higher than the price for such
Product under this Agreement, then provided that PURCHASER has used reasonable
efforts to buy the Product from the Third Party at the best possible price,
SELLER shall pay to PURCHASER the difference between the price paid to the Third
Party and the price payable under this Agreement plus any carriage and insurance
costs paid by PURCHASER, in connection with the relevant delivery.

4.12
In the event that SELLER fails to supply any Product nominated by PURCHASER in
accordance with this Agreement, and PURCHASER has been unable to purchase the
whole or any part of the under-supplied volume of Product from a Third Party
despite using reasonable efforts, PURCHASER shall at its option (a) be excused
from its obligations to purchase an equivalent amount of Product under this
Agreement or (b) claim the under-supplied volume of Product to be delivered by
SELLER to PURCHASER in a later month. PURCHASER shall elect option a) or b) in
the month following the month of SELLER’s breach. PURCHASER may exercise its
elected option at its discretion at any time during the period of month 3 to
month 12 following the month of SELLER’s breach.

4.13
PURCHASER may, at its option, once in each Month in place of its production run
consuming Product substitute a production run consuming isoprene; provided
always that (1) the reception of Product by PURCHASER shall not be interrupted
by more than *** consecutive days, (2) PURCHASER shall have given SELLER not
less than four weeks’ notice of such substitution, and (3) a minimum of at least
*** calendar days must pass after the end of any such isoprene production run
before a new isoprene production run may begin.

4.14
In case PURCHASER requests Product export in line with clause 7, the month of
export so nominated by PURCHASER becomes binding upon the Parties.

5.
DELIVERY TERMS

5.1
SELLER shall supply Product by pipeline from SELLER’s production facilities in
Berre on a CPT basis to PURCHASER’s flange at Berre. To the extent not
inconsistent with any terms of this Agreement, Incoterms (2010 edition) shall
apply.

5.2
Title and risk in the Product shall pass from SELLER to PURCHASER when the
Product passes PURCHASER’s flange between SELLER’s and PURCHASER’s plant at
Berre.

6.
IMPORT

6.1
In the event that SELLER fails to supply the nominated volume of Product in
accordance with the terms of this Agreement (whether as a result of a Force
Majeure event or otherwise), SELLER shall facilitate the import of Product by
PURCHASER, including without limitation use of SELLER’s facilities at Berre
including, but not limited to, SELLER’s port facilities, shore tanks, pipeline
system, and PURCHASER shall not be liable to SELLER for a terminal, handling or
other fee for its use of such facilities.

6.2
If PURCHASER wishes to import Product from a third party supplier for reasons
other than those set out in clause 6.1, the volumes and timing of such imports
shall be subject to SELLER’s prior written consent, such consent not to be
unreasonably withheld, and PURCHASER shall pay SELLER a terminal and handling
fee of Euro *** per Tonne.

6.3
If SELLER swaps imported Product with Product supplied to PURCHASER by a Third
Party, PURCHASER shall pay to SELLER a handling fee of Euro *** per Tonne.


    

--------------------------------------------------------------------------------






7.
EXPORT

7.1
At the request of PURCHASER, SELLER shall make Product available to an Affiliate
of PURCHASER, subject to:

(a)
a maximum of *** per Quarter and *** Tonnes per Year, unless agreed otherwise by
the parties;

(b)
PURCHASER giving SELLER at least three months prior written notice of such
export,

(c)
the availability of storage and berth capacity at loading (giving priority to
SELLER’s requirements);

(d)
a maximum vessel size of 3,500 Tonnes

(e)
the export process as further detailed in Attachment V.

7.2
Provided the intended destination of shipment by PURCHASER is Houston, SELLER
will make reasonable efforts to facilitate the handling and unloading of the
vessel through one of its Affiliates.

7.3
Product exported to the US Gulf Coast pursuant to this clause 7 shall meet the
US Gulf pipeline specifications upon loading.

7.4
Where Product is exported to the US Gulf Coast under this clause 7, PURCHASER
shall pay to SELLER ***. Any demurrage fees at port of loading (Berre) shall be
for SELLER’s account unless such demurrage fees at port of loading have been
caused by circumstances within PURCHASER’s and / or its Affiliates’ reasonable
control and influence, in which case these demurrage fees shall be for
PURCHASER’s account. PURCHASER shall send vessel nomination to SELLER for
approval. Such approval shall be given within 24 hours latest. The nomination
shall include:

Vessel Name and Imo number
Product and Parcel Size + margin on volume [min/max, 5% moloo, 5% molco etc]
Loading Laycan
Loading port
Discharge port and intended terminal
Current ETA Loading and discharging port
Laytime for discharging [total hours shinc]
Demurrage rate: USD [X] per day pro rata
Freight rate:
Governing shipping terms: Asbatankvoy charter party terms


7.5
Delivery of exports of Product in accordance with this clause 7 shall take place
FOB Berre or FOB Flushing, The Netherlands, Vopak Terminal (Incoterms 2010) in
SELLER`s option. Title in the Product shall pass with risk at the time of
delivery.

8.
QUANTITY AND QUALITY MEASUREMENT

8.1
For Product delivered by pipeline, the quantity supplied shall be determined by
SELLER based on the reading given by its calibrated flow meters, corrected for
temperature.


    

--------------------------------------------------------------------------------






8.2
For Product delivered on FOB Berre basis following clause 7, the quantity
supplied shall be determined by an independent inspector appointed by agreement
between the parties (‘Independent Inspector’). The basis for determining
compliance with quality specifications shall be composite and individual
compartment samples taken from shore tank prior to loading by the Independent
Inspector. The parties shall instruct the Independent Inspector to draw samples
and submit them to an independent or SELLER’s laboratory of his or her choice
for analysis in accordance with that laboratory’s test methods, and to determine
the quantity of Product by reference to shore tank measurements. The quantity of
Product determined by the Independent Inspector will be binding on the parties,
unless one party proves to the other’s reasonable satisfaction that the
Independent Inspector is in error.

8.3
SELLER shall submit to PURCHASER all shipping documents required for export
specified in Attachment V and requested by PURCHASER via email not later than
five Business Days before, and make available all original documents not later
than five Business Days after the vessel is discharging at port of destination.

8.4
SELLER shall be responsible for the upkeep and regular maintenance of its
calibrated flow meters. SELLER shall arrange for the testing and calibration of
all its calibrated flow meters on a regular scheduled basis.

8.5
If at any time PURCHASER has reasonable grounds to suspect that any measuring
equipment is not accurate in any respect, the discrepancy or suspected
discrepancy shall be immediately reported to SELLER in writing along with any
evidence in support of such claim and SELLER shall arrange for the testing of
the relevant piece of measuring equipment.

8.6
If any piece of measuring equipment fails to register or, upon test, is found
not to be within ± 0.5 percent accuracy then, for the purposes of this
Agreement, a reasonable adjustment in accordance with generally accepted
engineering practices shall be made correcting all measurements made with that
piece of measuring equipment. Such adjustments shall reflect, if determinable,
the actual period during which any inaccurate measurements were made. If such
period cannot be determined it shall be deemed to be such period as shall be
equal to one-half of the time from the date of the previous test of such
measurement equipment, provided that the period covered by any such correction
shall not exceed 6 Months.

9.
PRICE

9.1
The invoice price, in Euro/Tonne CPT (Incoterms 2010) Berre, shall be paid by
PURCHASER to SELLER for Product sold and delivered pursuant to clause 2.1 and,
subject to clauses 9.2 and 2.2, shall be:

***
9.2
SELLER shall no later than October 1 in each Year give PURCHASER notice of the
volume of Product in excess of *** Tonnes available for nomination by PURCHASER
in the following Year (or a pro rata part of such volume if the Agreement
terminates or expires otherwise than at the end of a calendar year).
Notwithstanding clause 9.1 and subject to clause 2.2, the price for quantities
of Product nominated by PURCHASER in excess of *** Tonnes in any particular Year
(or a pro rata part of such volume if the Agreement does not commence on the
beginning of a calendar year or is terminated or expires otherwise than at the
end of a calendar year) which is also in excess of the quantity of Product
produced by SELLER’s manufacturing facility in Berre in that particular Year
which, for the purpose of this clause, is set at a minimum of *** Tonnes (or pro
rata part of such volume), shall be calculated in accordance with the pricing
formula as agreed in the Wesseling Agreement (more specifically in paragraph 2
of the second amendment to the Wesseling Agreement) ,as may be amended from time
to time, plus an additional terminal and handling fee of *** Euro/mt. ***

9.3
If ICIS ceases to publish the above information (including, for the avoidance of
doubt, if ICIS ceases to publish a BDEUMCP for Butadiene), then the parties
shall agree in writing an alternative publication or price to be used to
determine appropriate quotations.

9.4
Prices will be subject, where applicable, to VAT, Excise Duty and any other
government tax or duty.


    

--------------------------------------------------------------------------------






10.
INVOICING AND PAYMENT

10.1
SELLER shall issue to PURCHASER a monthly invoice in Euro within 5 Business Days
following the Month in which the deliveries took place.

10.2
With the exception of Product exports in accordance with clause 7, PURCHASER
shall make payment against each invoice in Euro (or any other currency as agreed
between the parties) no later than the *** calendar day after the Month of
delivery. Where the *** day is a Saturday, payment must be received by SELLER on
the last Business Day preceding the ***. Where the *** calendar day falls on a
Sunday, payment must be received by SELLER on the next Business Day following
the ***.

10.3
PURCHASER shall make payment against each invoice relating to exports of Product
no later than *** days after the bill of lading date.



10.1
If PURCHASER fails to pay SELLER in accordance with the terms of this clause 10,
and PURCHASER fails to cure such default within five Business Days of receipt of
a notice to do so, SELLER may at its option and without limiting its other
rights and remedies, (i) terminate this Agreement with immediate effect by
written notice to PURCHASER without any further action or formality being
required, (ii) suspend or cancel deliveries until all indebtedness is paid in
full , and/or (iii) place PURCHASER on a cash-on-delivery basis.



10.2
If, in the reasonable opinion of SELLER, the financial position of PURCHASER is
impaired or unsatisfactory, SELLER shall invite PURCHASER by means of a written
notice, to meet and agree within five Business Days from such notice, on a
resolution of the issues and in case the parties fail to reach an agreement
within such timeframe , then SELLER , may at its option and without limiting its
other rights and remedies , (i) suspend or cancel deliveries , and/or (ii) place
PURCHASER on a cash‑on‑delivery basis. If SELLER exercises the option as set out
in this clause 10.5 , PURCHASER may terminate the Agreement with immediate
effect by written notice to SELLER without any further action or formality being
required.



10.3
All invoices except for invoices relating to the export of Product to the US
must be sent to:

Kraton Polymers Nederland B.V.
Finance Department
Keynes Building
John M. Keynesplein 10
1066 EP Amsterdam
The Netherlands
(VAT Number: FR 50 522964196)
10.4
Invoices relating to the export of Product to the US must be issued and sent to:

Kraton Polymers LLC.
Belpre Invoice Processing
PO Box 219
Belpre Ohio 45714
(Tel: +1 740 423 2410, Fax: +1 740 423 2420)
11.
TERM AND TERMINATION

11.1
This Agreement shall be deemed to have become effective on 1st January 2017 and
shall remain in force until terminated either in accordance with either clause
10.4, 10,5, 11.2 or 11.3, or by either party giving the other at least 18
Months’ notice of termination in writing expiring at the end of a Month
provided, however, that the effective date of such termination shall not be
prior to 31st December 2023. For the purpose of this clause 11, “end of a Month”
shall mean 24:00 hours of the last day of the Month”.


    

--------------------------------------------------------------------------------






11.2
If at any time during the term of this Agreement either party fails to perform
their obligations under this Agreement (except clause 2.1) and does not remedy
that failure within 60 calendar days of receipt of written notice from the other
party, then the other party shall be entitled (without prejudice to its other
rights and remedies) to terminate this Agreement with immediate effect.

11.3
***

12.
GENERAL

12.1
This Agreement shall be binding upon and shall inure for the benefit of the
permitted assignees of the parties.

12.2
No failure to exercise, and no delay or forbearance in exercising, any right or
remedy in respect of any provision of this Agreement shall operate as a waiver
of such right or remedy.

12.3
Variations of this Agreement shall not be effective unless made in writing
signed by duly authorised representatives of the parties.

12.4
This Agreement sets out the entire agreement and understanding between the
parties with respect to its subject matter and supersedes all previous
agreements, arrangements and understandings between the parties (including the
Original Supply Agreement) which, subject to clause 1.5, shall cease to have any
further force or effect.

13.
NOTICES

Any notice required to be given by either party to the other shall be in writing
and shall be deemed validly served by hand delivery or by prepaid registered
letter, sent through the post to its address given below, or such other address
as may from time to time be notified for this purpose and any notice served by
hand shall be deemed to have served on delivery, and any notice served by
prepaid registered letter shall be deemed to have been served 48 hours after the
time of which it was posted, and in proving service it shall be sufficient (in
the case of service by hand or prepaid registered letter) to prove that the
notice was properly addressed and delivered or posted, as the case may be.
PURCHASER: KRATON POLYMERS NEDERLAND B.V.    
Keynes Building
John M. Keynesplein 10
1066 EP Amsterdam
The Netherlands
    
SELLER: BASELL POLYOLEFINES FRANCE SAS
81 Avenue Francois Arago,
92000 Nanterre
France


14.
FORCE MAJEURE

14.1
Neither party shall be under any liability to the other whether in contract or
in tort due to the first party being delayed or hindered in or prevented from
performing any or all of its obligations under this Agreement by reason of fire,
explosion, accident, flood, act of God, war, riot, labour dispute, strike,
lockout, plant breakdown, shortage or non-availability of raw materials or any
other cause (whether or not of the same nature as the foregoing) beyond the
reasonable control of the party in question (‘an event of Force Majeure’).

14.2
For the avoidance of doubt, any reduction in the production or supply of raw
materials within the reasonable control of SELLER *** shall only constitute an
event of Force Majeure, if SELLER is generally (including other than his usual
sources) unable to obtain any raw materials used in manufacturing the Product in
a commercially reasonable way, measured objectively and giving consideration to
historical practices.


    

--------------------------------------------------------------------------------






14.3
If either party is unable to perform any of its obligations under this Agreement
by reason of any event of Force Majeure, or if either party considers it likely
that it may become so unable, then that party shall as soon as reasonably
practicable notify the other of the nature, estimated extent and duration of
such inability. In case of any reasonable doubt as to occurrence of any event of
Force Majeure, preventing a party from fulfilling its contractual obligations
under this Agreement, the other party has the right to have any of such causes
confirmed by an independent auditor, subject to the approval of the other party,
such approval not to be unreasonably withheld. In such an auditing process, the
party declaring Force Majeure will give access to any necessary information
available to that party, unless that party is bound by secrecy agreements.
However it being explicitly understood that all decisions concerning health,
safety and environmental matters shall be at the sole discretion of the party
declaring Force Majeure. The party affected by Force Majeure shall use all
reasonable efforts to remedy the event of Force Majeure as soon as possible.

14.4
In the event of a shortage of Product supply or demand under this Agreement
caused by an event of Force Majeure, the volume to be delivered or taken in the
period affected by Force Majeure shall be reduced on a pro rata basis with
quantities to be delivered or taken under binding contracts in existence at the
time the Force Majeure event occurred or could reasonably be anticipated.

15.
LIABILITY

15.1
Subject to clause 15.3, in the event that Product supplied under this Agreement
does not comply with the Specifications, SELLER shall promptly replace such
Product or, at the option of PURCHASER, reimburse PURCHASER the invoice value of
the defective Product and SELLER shall have no other liability in contract or in
tort or in any other way for any loss or damage to PURCHASER arising from any
act or omission in or relating to the supply or failure to supply Product under
this Agreement.

15.2
Subject to clause 15.3, neither party shall be liable to the other for loss of
profits, loss of margin, loss of use, loss of contract, loss of good goodwill or
any indirect or consequential losses of any nature whatsoever, whether or not
caused by or resulting from the negligence of such party or breach of its
statutory duties or a breach of its obligations under this Agreement howsoever
caused.

15.3
Nothing in this Agreement shall exclude, restrict or limit any liability of
SELLER for:

(i)
death or personal injury resulting from negligence as defined in the Unfair
Contract Terms Act 1977; or

(ii)
fraud or any other matter if and to the extent that, under English law,
liability for it cannot be excluded, restricted or limited as against PURCHASER
in the context of this Agreement.

15.4
To the extent that SELLER is in breach of any supply obligation under this
Agreement, or if SELLER has failed to supply Product pursuant to an event of
Force Majeure which has, in any case, resulted in a shortfall in supply or
failure in supply of Product to PURCHASER under this Agreement, PURCHASER shall,
upon prior written notice to SELLER of such intention, have the right to
purchase elsewhere at its own risk and cost, such quantities of Product as may
be necessary to cover the shortfall in its requirements resulting from the
shortfall in, or failure to, supply to it during the period of such shortfall or
failure to supply.

15.5
Any quantities of Product purchased by PURCHASER from Third Parties in the
context of clause 15.4 shall be deducted from the annual volume of Product on an
equivalent basis for the purposes of clause 2.1.

16.
ASSIGNMENT

Either party may at any time, with the prior written consent of the other party
(such consent not to be unreasonably withheld or delayed), assign all or any
part of the benefit of, or its rights and benefits under, this Agreement except
that no consent shall be required in the case of an assignment to an Affiliate
or Affiliates.

    

--------------------------------------------------------------------------------






17.
CONFIDENTIALITY

Each party shall ensure that unless the other party gives its prior written
consent no information regarding the contents or performance of this Agreement
shall be disclosed except to an Affiliate and only then, if and to the extent
such Affiliate needs to know the terms and conditions of this Agreement. The
party in question shall ensure that the Affiliate in question is notified of the
confidential nature of this Agreement and that such Affiliate enters into an
appropriate confidentiality undertaking.
18.
HARDSHIP

***
19.
SEVERABILITY

19.1
If any of the provisions of this Agreement is or becomes illegal, void or
unenforceable under the law of any jurisdiction, such provision shall be deemed
to be deleted from this Agreement and the remaining provisions of this Agreement
shall remain and continue in full force and effect.

19.2
The invalidity of one or more provisions of this Agreement shall not affect:

(a)
the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

(b)
the legality, validity or enforceability under the law of any other jurisdiction
of that or any other provision of this Agreement.

20.
GOVERNING LAW AND ARBITRATION

20.1
This Agreement shall be governed by and construed in accordance with English
law.

20.2
In the event any dispute, controversy, or difference of opinion arises between
the parties hereunder out of or in relation to or in connection with this
Agreement or the breach thereof, the parties agree that all disputes arising in
connection with the present Agreement shall be finally settled under the rules
of conciliation and arbitration of the International Chamber of Commerce by
three (3) arbitrators appointed in accordance with those rules. The place of
arbitration shall be Rotterdam and the language shall be English.

21.
COUNTERPARTS

21.1
This Agreement may be executed in any number of counterparts, and by the parties
in separate counterparts, but shall not be effective until each party has
executed at least one counterpart.

21.2
Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.

21.3
Transmission by a Party of an electronic copy of an executed counterpart of this
Agreement (but for the avoidance of doubt not just a signature page) by e-mail
in Portable Document Format (.pdf) shall take effect as delivery of an original
executed counterpart. 




    

--------------------------------------------------------------------------------






IN WITNESS whereof this document has been signed by duly authorised persons on
behalf of the parties the day and year first before written.


BASELL POLYOLEFINES FRANCE SAS
By:         
Name:
Title:




KRATON POLYMERS NEDERLAND B.V.
By:         By:     
Name:    Name:
Title:    Title:
    

    

--------------------------------------------------------------------------------






Attachment I
 
Special Quality Requirement
Signed:
1,3 Butadiene
SC Berre
PRODUCT CODE
***
 
 
 
 
 
REFERENCE
 
 
 
 
DATE OF ISSUE
6.2.1995
 
PROPERTY
Unit
 
Specification
SC
 
Revised
 
 
 
Method
Berre
 
 
 
 
 
 
SPEC
 
 
1,3 Butadiene
%(m/m)
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
***
mg/kg
 
***
***
 
 
 
 

(*) For Butadiene imports: no free water. For produced BD, compliance with water
content is relying on glycol operation by PURCHASER’S plant.










--------------------------------------------------------------------------------






Attachment II




Intentionally left blank




--------------------------------------------------------------------------------






Attachment III
List of PURCHASER Affiliates
Kraton Polymers France SAS
Kraton Polymers US LLC
Kraton Polymers Nederland B.V.




--------------------------------------------------------------------------------








Attachment IV
PURCHASER Approved 1,3-Butadiene Suppliers List for Berre.
***
***
***




--------------------------------------------------------------------------------






Attachment V
EXPORT DOCUMENTATION


[kraexhibit102image1.gif]


 
 




